DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-20 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 each recite the limitation "the prior ML model" in line 3. There is insufficient antecedent basis for this limitation in each claim, because parent claims 1-2 and 11-12 do not introduce a prior ML model. For purposes of examination, Examiner interprets “the prior ML model” as “a prior ML model” newly introduced by each claim. 

Claim Eligibility - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are patent eligible. When considered as a whole using the 2-step framework outlined by the 2019 PEG and MPEP 2106, each of the claims satisfy Step 1 because they are directed to a method (i.e. a process), a computer program product comprising a computer readable storage medium (i.e. a manufacture, in accordance with para. [0040] of Applicant’s specification: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se,” which Examiner interprets as limiting the computer readable storage medium to only types of non-transitory computer readable storage media), and an apparatus (i.e. a machine). When examining these claims under Step 2A- Prong 1, independent claims 1, 11, and 20 are not found to recite any of the judicial exceptions enumerated in the 2019 PEG under a similar analysis as Example 39, directed to a method for training a neural network for facial detection. For instance, none of the instant claims recite any mathematical relationships, formulas, or calculations. While some of the limitations of the independent claims may be based on mathematical concepts (e.g. mechanistic computer models and machine learning models), the mathematical concepts are not recited in the claims. Further, none of these claims recite a mental processes because the steps are not practically performable in the human mind. Finally, none of these claims recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, independent claims 1, 11, and 20 are eligible because they do not recite a judicial exception, as are claims 2-10 and 12-19 depending therefrom. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 20150242589 A1) in view of Anand et al. (the first Reference V on the accompanying PTO-892 form).
Claims 1, 11, and 20
Neumann teaches a method, in a data processing system, for training a hybrid machine learning (ML) computer model to simulate a biophysical system of a patient and predict patient classifications based on results of simulating the biophysical system (Neumann abstract, [0016], noting a method for estimating patient-specific parameters of computational models of organ function (i.e. a biophysical system of a patient) that is implemented within a computer system (i.e. a data processing system); as in Fig. 4 there are multiple types of models trained and utilized (e.g. forward model, surrogate model, Gaussian mixture model, etc.) which is considered equivalent to hybrid machine learning), the method comprising: 
executing a mechanistic computer model on an input dataset to generate an output dataset, wherein the input dataset and output dataset are combined to provide a training dataset for training a surrogate ML model (Neumann [0037], noting a forward model of organ function (i.e. a mechanistic model) can be used to estimate a surrogate model; true model evaluations of the forward model can be used as a training dataset for the surrogate model including a combined input and output dataset); 
performing machine learning training of the surrogate ML model, based on the training dataset, to train the surrogate ML model to replicate logic of the mechanistic computer model as part of the surrogate ML model, and generate patient feature outputs based on surrogate ML model input parameters (Neumann [0033], [0037], noting a surrogate model is trained to estimate a forward model of organ function (i.e. the mechanistic model) using a number of true model evaluations of the forward model (i.e. the training dataset of executed mechanistic model inputs and outputs)); 
using a transformation ML model to transform patient feature outputs of the surrogate ML model into a distribution of patient features (Neumann [0034], [0038], noting use of a mean-shift algorithm to estimate modes and clustering information (i.e. a distribution of patient features based on patient feature outputs of the surrogate ML model); 
performing machine learning training of a generative ML model to train the generative ML model to encode samples from a uniform distribution of input patient data into mechanistic model parameter inputs that are input to the surrogate ML model (Neumann [0034], [0039]-[0040], noting a Gaussian mixture model (GMM, i.e. generative model) is fit (i.e. trained) using the distribution of samples of the posterior density of the parameter space of the surrogate ML model in order to identify a final estimate of the values for the set of parameters of the computational model (i.e. the mechanistic model); [0032]-[0033] further note that various input distributions can be assumed, including uniform distributions); and 
processing input patient data for a patient through the trained generative ML model, the trained surrogate ML model, and trained transformation ML model to generate a predicted patient classification for the patient (Neumann [0050], noting outputs of the machine learning framework include color-coded uncertainty for computed model parameters and therapy predictions, i.e. classifications for a patient based on processing input patient data through the various framework models; see also [0003], [0051], noting that personalized models like those accomplished via the disclosed framework are useful for patient stratification, risk prediction, classification, and other clinical decision making applications, indicating that the final models are utilized to output some manner of patient classification).  
In summary, Neumann teaches a hybrid machine learning system that uses a surrogate model to approximate a computational biophysical model and various other algorithms and models (including a mean-shift algorithm equivalent to a transformation model, as explained above) to approximate the parameters of the computational model. However, Neumann fails to explicitly disclose performing machine learning training of the mean-shift algorithm / transformation model. 
However, Anand teaches that a mean-shift algorithm may be implemented for feature space analysis applications (Anand introduction, 1st paragraph) and trained via machine learning techniques (Anand headings 4-6, noting kernel learning for a mean-shift algorithm using linear transformations, Bregman divergence, and semi-supervised learning). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mean-shift algorithm of Neumann such that it is specifically trained using machine learning as in Anand in order to tailor the algorithm to the task at hand and provide improvements in clustering/transformation accuracy (as suggested by Anand introduction, 2nd & 4th paragraphs).
Regarding claim 11, Neumann in view of Anand teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to (Neumann [0054]) perform the method of claim 1, as explained above. 
Regarding claim 20, Neumann in view of Anand teaches An apparatus comprising: a processor; and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to (Neumann [0054]) perform the method of claim 1, as explained above. 
Claims 2 and 12
Neumann in view of Anand teaches the method of claim 1, and the combination further teaches wherein training the generative ML model comprises performing a transfer learning operation based on a loss calculation for one or more downstream ML models that are downstream in a data flow from the generative ML model to the one or more downstream ML models (Neumann [0032]-[0034], [0038], noting evaluation of discrepancies between measurements and responses (i.e. error or loss calculation) can be incorporated into the training of the GMM (i.e. generative model) by evaluating each sampling of the surrogate model; because the surrogate model approximates aspects of the computational model as noted in [0037] and the final output of the GMM is the parameter space of the computational model as noted in [0040], the surrogate model is considered to be “downstream” in a data flow from the generative model).  
Claim 12 recites substantially similar subject matter as claim 2, and is also rejected as above.
Claims 3 and 13
Neumann in view of Anand teaches the method of claim 2, and the combination further teaches wherein the one or more downstream ML models comprises one or more of the surrogate ML model, the transformation ML model, or a prior ML model, wherein the prior ML model transforms a prior distribution to a uniform distribution (Neumann [0037], [0040], noting the surrogate model approximates aspects of the computational model and the final output of the GMM is the parameter space of the computational model such that the surrogate model is considered to be “downstream” in a data flow from the generative model).  
Claim 13 recites substantially similar subject matter as claim 3, and is also rejected as above.
Claims 4 and 14
Neumann in view of Anand teaches the method of claim 2, and the combination further teaches wherein the loss calculation for the one or more downstream ML models comprises a uniformity test based loss calculation on output of the one or more downstream ML models (Neumann [0032]-[0034], [0038], noting evaluation of discrepancies between measurements and responses (i.e. error or loss calculation) of each sampling of the surrogate model (i.e. downstream model, as explained above) with an assumption of uniformity such that the evaluation is considered equivalent to a “uniformity test”).  
Claim 14 recites substantially similar subject matter as claim 4, and is also rejected as above.
Claims 5 and 15
Neumann in view of Anand teaches the method of claim 2, and the combination further teaches wherein the loss calculation for the one or more downstream ML models comprises a first loss calculation for the transformation ML model and a second loss calculation for a prior ML model, wherein the generative ML model is trained to encode samples based on both the first loss calculation and the second loss calculation (Neumann [0032]-[0034], [0038], noting evaluation of discrepancies between measurements and responses (i.e. error or loss calculation) can be incorporated into the training of the GMM (i.e. generative model) by evaluating each sampling of the surrogate model (i.e. based on a first sampling of the surrogate model via the  transformation model means-shift algorithm, as well as based on an arbitrary second sampling of the surrogate model amounting to a “prior ML model”)).  
Claim 15 recites substantially similar subject matter as claim 5, and is also rejected as above.
Claims 9 and 19
Neumann in view of Anand teaches the method of claim 1, and the combination further teaches wherein the surrogate ML model models a mechanistic biological system of the patient (Neumann [0004], [0037], noting the surrogate model models a cardiac biomechanics or other mechanistic biological system of a patient).  
	Claim 19 recites substantially similar subject matter as claim 9, and is also rejected as above.
Claim 10
Neumann in view of Anand teaches the method of claim 1, and the combination further teaches wherein the surrogate ML model models a cardiac system of the patient (Neumann [0004], [0037], noting the surrogate model models cardiac biomechanics or other cardiac systems) and wherein the surrogate ML model input parameters that are input to the surrogate ML model comprise heart geometry parameters of the patient (Neumann abstract, [0004], [0016], noting medical images of the patient’s heart (i.e. heart geometry parameters) are used as a basis for generating the models, i.e. including the surrogate model).  

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann and Anand as applied to claims 1 and 11 above, and further in view of Kissas et al. (the second Reference U on the accompanying PTO-892 form).
Claims 7 and 17
Neumann in view of Anand teaches the method of claim 1, wherein the surrogate ML model  learns hidden patient pathophysiological states that are not able to be measured non-invasively (Neumann [0037], noting the surrogate models learns to approximate parameters of the cardiac biomechanics or other models, which can include invasive measurements like ECG mappings, pressure catheter measurements as noted in [0044]-[0045]).  
In summary, the combination teaches a method by which the surrogate model approximates the parameters of a biophysical model, which can include invasively derived patient pathophysiological states. However, the combination fails to explicitly disclose that such pathophysiological states are learned specifically by one or more hidden layers of neurons comprising the surrogate ML model. However, Kissas teaches that patient cardiac surrogate modelling may be accomplished by a surrogate model that comprises one or more hidden layers of neurons that learn hidden patient pathophysiological states not able to be measured non-invasively (Kissas bottom of pg 2 – pg 3, noting physics-informed neural networks are trained as a surrogate to approximate hidden patient pathophysiological parameters that cannot be obtained non-invasively, such as blood velocity, wall displacement and pressure). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to train the surrogate model of the combination as a neural network with hidden layers approximating patient parameters as in Kissas in order to provide a pre-trained model that can be rapidly adapted to a new patient case that is able to model all quantities of interest at all temporal and spatial points in a simple and computationally efficient way (as suggested by Kissas middle of Pg 3). 
Claim 17 recites substantially similar subject matter as claim 7, and is also rejected as above.
Claims 8 and 18
Neumann in view of Anand and Kissas teaches the method of claim 7, and the combination further teaches wherein the hidden patient pathophysiological states are represented in the surrogate ML model as one or more of indices or biomarkers calculated as functions of mechanistic model parameters (Neumann [0032]-[0033], noting the surrogate model parameters are estimated as a function of various forward model (i.e. mechanistic model) parameters).  
Claim 18 recites substantially similar subject matter as claim 8, and is also rejected as above.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to expressly teach or suggest, either alone or in combination, each and every feature of claims 6 and 16. In particular, the prior art fails to teach a specific chain of transformations for training the generative ML model including a first transformation, by the generative ML model, from random samples of the uniform distribution of input patient data to mechanistic model parameters, a second transformation from mechanistic model parameters input to the surrogate ML model to outputs of a mechanistic model represented as the patient feature outputs that are output by the trained surrogate ML model, and a third transformation, by the transformation ML model, from the mechanistic model outputs to observed patient features. The closest prior art, Neumann, teaches various transformations and mappings as part of training the GMM to estimate computational model parameters, but fails to explicitly disclose all three of the specific transformations of claims 6 and 16. 
Other relevant prior art references include Alber et al. (Reference W on the accompanying PTO-892 form), Doyle et al. (the first Reference U on the accompanying PTO-892 form), Peng et al. (the second Reference V on the accompanying PTO-892 form), Davies et al. (Reference X on the accompanying PTO-892 form), Hu et al. (US 20200342359 A1), Tuysuzoglu et al. (US 20170330075 A1), Seegerer et al. (US 20170185740 A1), Mansi et al. (US 20130197884 A1), Taylor (US 20120041318 A1), Buckler et al. (US 20210390689 A1), and Baptista et al. (WO 2021160686 A1), but none of these alone or in combination with Neumann explicitly disclose each and every feature of claims 6 and 16. Accordingly, these two claims are found to recite allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626